                 Case 1:19-cv-00986-RDM Document 7 Filed 04/10/19 Page 1 of 2




                                                  District of Columbia


                   Public Citizen;
           Public Citizen Foundation; and
                   David Halperin



                                                                                    1:19-cv-986-RDM

Elisabeth Devos, in her official capacity as Secretary
      of the U.S. Department of Education; and
       United States Department of Education




                                         SUMMONS IN A CIVIL ACTION

                               Elizabeth DeVos, in her official capacity as Secretary of Education
                               U. S. Department of Education
                               Office of General Counsel
                               400 Maryland Avenue,
                               S.W. Room 6E300
                               Washington, DC 20202-2111




                               Nandan M. Joshi
                               Allison M. Zieve
                               Scott Nelson
                               Public Citizen Litigation Group
                               1600 20th Street NW
                               Washington, DC 20009




              04/10/2019
  Case 1:19-cv-00986-RDM Document 7 Filed 04/10/19 Page 2 of 2


  1:19-cv-986-RDM

                                PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))




                                                                                             0.00
